IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  November 7, 2007
                                 No. 06-20569
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

CAROL DENISE RICHARDSON; ESKICO TRUMAN GARNER

                                             Defendants-Appellants


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CR-323-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Following a jury trial, Defendant-Appellant Carol Denise Richardson was
found guilty of one count of conspiring to possess crack cocaine with intent to
distribute and two counts of possessing crack cocaine with intent to distribute.
The district court sentenced her to serve life in prison. Eskico Truman Garner
was found guilty of one count of conspiring to possess crack cocaine with intent
to distribute and five counts of possessing crack cocaine with intent to distribute.
The district court sentenced him to serve 405 months in prison. Richardson and

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20569

Garner both appeal their sentences. Richardson argues that her life sentence
is improper because it was based on facts concerning her prior convictions that
were neither admitted by her nor found by a jury. This argument is foreclosed.
See Harris v. United States, 536 U.S. 545, 565 (2002); Apprendi v. New Jersey,
530 U.S.466, 490 (2000).
      Garner argues that the district court erred by determining that he was a
leader of the offense and by sentencing him in accordance with this finding. The
record shows, inter alia, that Garner conducted drug transactions, manufactured
crack cocaine, and directed the actions of other individuals who were involved
with the offense. The record also shows that at least five people were involved
with the offense. In light of these facts, the district court’s determination that
Garner was a leader of the offense is plausible. The district court’s imposition
of the disputed adjustment thus is not clearly erroneous. See United States v.
Villanueva, 408 F.3d 193, 204 (5th Cir. 2005); United States v. Cooper, 274 F.3d
230, 238 (5th Cir. 2001).        Garner’s challenge to the presumption of
reasonableness afforded to a sentence that falls within the pertinent guidelines
range is foreclosed. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007).
      Richardson and Garner have shown no error.              Consequently, the
judgments of the district court are
AFFIRMED.




                                        2